

Exhibit 10.28(a)
eqtletterheadkhani.jpg [eqtletterheadkhani.jpg]


December 18, 2019




David Khani
1825 Winchester Drive
Pittsburgh, PA 15317




Dear Mr. Khani:


Please accept this letter as a personal invitation to join our team and an
official offer of at-will employment as the Chief Financial Officer in our
Pittsburgh office, reporting to the Chief Executive Officer.


Please carefully review the following sections of this letter, as they delineate
the conditions of our offer. This offer is contingent upon the successful
completion of a mandatory drug screen, background check and if applicable to
your position, medical exam and agilities test. If you have questions about
these pre-employment evaluations, please contact our onboarding coordinator at
412-553-5984.
 
Base Salary
Your beginning base salary will be $20,769.23 paid bi-weekly. This is equivalent
to approximately $540,000.00 annually. Future adjustments in base salary, if
any, are generally made in conjunction with our annual performance review
process.


Incentive Compensation and ADR Program
In addition to your base salary, EQT Corporation (“EQT” or “Company”) offers
incentive compensation under the EQT Short-term Incentive Plan (“STIP”).


To be eligible for the STIP, please execute the enclosed Alternative Dispute
Resolution Program Agreement ("ADR Program Agreement").  Under EQT's ADR
Program, you and EQT agree to submit Employment Disputes (as defined in the ADR
Program) to final and binding arbitration.


By signing the ADR Program Agreement, you will be eligible to participate in the
STIP for calendar year 2020, and each year thereafter that the STIP is offered,
provided you are otherwise eligible for the STIP in accordance with its terms. 
If you choose to participate in the STIP, subject to approval by the Management
Development and Compensation Committee of the Board of Directors of EQT
Corporation, your 2020 target will be 100% of the midpoint of your position,
prorated based on full months worked during the calendar year in which you were
hired. 


Signing Bonus
You will be eligible for a $2,000,000.00 signing bonus. The bonus will be paid
in the first pay period following your start date. If you deliberately and
voluntarily terminate your employment with EQT because you no longer wish to
remain employed by EQT or if EQT terminates your employment for “Cause” (as
defined in the Non-Compete Agreement), in either case prior to your first-year
anniversary,


EQT Corporation | EQT Plaza | 625 Liberty Avenue | Suite 1700 | Pittsburgh, PA
15222
T 412.553.5700 | F 412.553.5732 | www. eqt.com

--------------------------------------------------------------------------------

Khani, David
December 18, 2019
Page 2




you will be required to repay the signing bonus in full.


Long-Term Incentive Plan
Upon execution of the enclosed Confidentiality, Non-Solicitation and
Non-Competition Agreement (the “Non-Compete Agreement”) and approval by the
Chief Executive Officer, we will recommend that the Management Development and
Compensation Committee of the Board of Directors of EQT Corporation grant you
awards in January of 2020 valued, in the aggregate, at approximately
$2,500,000.00.


The long-term incentive plan awards will generally be denominated in EQT
Corporation shares and will be governed by the EQT Corporation 2019 Long-Term
Incentive Plan and any related award agreements.  The form and terms of the
January 2020 awards (including the allocation of your 2020 grant target value
among award types, any performance measures and metrics that may be applicable
to the awards, etc.) are subject to development and approval by the Management
Development and Compensation Committee of the Board as part of such committee’s
development of the Company’s 2020 long-term incentive program. The actual number
of shares granted will be determined using the closing price of EQT stock on the
grant date, rounded up to the next 10 shares. Your long-term incentive award for
future years will be established by the MDCC.


In January 2021 and beyond, we will recommend that the Management Development
and Compensation Committee of the Board of Directors of EQT Corporation grant
you awards under the then-applicable long-term incentive plan of the Company
valued at approximately $2,500,000.00. Any such future grants are subject to the
approval of the Management Development and Compensation Committee of the Board
of Directors of EQT Corporation.


Equity Ownership Guidelines


Consistent with the goal of driving long-term value creation for shareholders,
the Company’s equity ownership guidelines require significant equity ownership
by our executive officers. Qualifying holdings include EQT stock owned directly,
EQT shares held in the Company’s 401(k) plan, time-based restricted stock and
units, and performance-based awards for which only a service condition remains,
but do not include other performance-based awards or options. Although
mandatory, there is no deadline for achieving the ownership guidelines and
executives are not required to purchase EQT stock to meet the ownership
guidelines. The net shares acquired through incentive compensation plans
(through the exercise of options, the vesting of restricted stock or similar)
must be retained if an executive has not satisfied his or her target. An
executive’s failure to meet the equity ownership guidelines may influence an
executive’s mix of cash and non-cash compensation. Executives are not permitted
to pledge their EQT equity and are not permitted to hedge or otherwise invest in
derivatives involving EQT stock.


All executive officers, other than the CEO, currently have a three times base
salary equity ownership requirement.


Work Schedule Options
In order to provide employees with a way to maintain work/life balance, EQT has
two work schedule options - a 9/80 work schedule and a traditional 8-hour day/5
days per week option. Under the 9/80 work schedule, during the standard 80-hour
pay period employees work eight 9-hour days (Monday through Thursday) and one
8-hour day (Friday), with a tenth day off (alternate Friday).






--------------------------------------------------------------------------------

Khani, David
December 18, 2019
Page 3




Initially, you will work the traditional work schedule until you make a
selection and discuss it with your supervisor. Detailed information on these
work schedule options, holidays and vacation will be covered in orientation. You
will have 31 days to make your schedule selection.


Employee Benefits
You will have the opportunity to participate in such group medical, dental, life
and disability insurance plans, retirement and savings plans and other fringe
benefit programs as are available generally to employees of the Company, and as
may be amended from time-to-time.


Vacation and Holidays
Your annual vacation entitlement will be 240 hours, which will be prorated for
the first year based upon full months worked. Additionally, EQT presently
observes certain paid holidays.


Director and Officer Questionnaire


A copy of our Director and Officer Questionnaire is attached as well as a
limited Power of Attorney document for Section 16 related matters. Please
complete the questionnaire and power of attorney documents and return them to me
as soon as possible, as certain of the information is required to be filed with
the United States Securities and Exchange Commission. Please also provide me
with your SEC CIK and CCC codes for your time as a Section 16 officer for any
previous employers. Please let me know if you do not have SEC codes so that we
are able to start the application process.


Contingency Matters
This offer and your continued employment with EQT are contingent upon the
following:


•
Action by the Board of Directors of EQT Corporation to elect you to the
positions identified above and by the MDCC to approve your compensation;



•
In accordance with the Federal Immigration Reform and Control Act of 1986, you
are required to provide EQT with verification of your identity and eligibility
to work in the United States; and



•
Submitting to and successfully completing all pre-employment assessments
including a drug screen, background check, our Director and Officer
Questionnaire, and execution and delivery of the Non-Compete Agreement.



The benefits described above are subject to review and modification by the MDCC
or by EQT when those changes are applicable to all employees.


We anticipate your tentative starting date to be January 6, 2020.


Please understand that employment with EQT is at-will, which means that either
you or the Company can terminate the employment relationship at any time, with
or without cause. This employment-at-will relationship cannot be changed except
by a written agreement approved by the MDCC and signed by an authorized officer
of the Company.






--------------------------------------------------------------------------------

Khani, David
December 18, 2019
Page 4




If you have any questions regarding this offer, please contact me at
412-395-3280. Please accept or decline this conditional offer by clicking the
appropriate button located at the top of this page. Should you accept, please
complete and return the attached Confidentiality, Non-Solicitation and
Non-Competition Agreement, to our onboarding coordinator at onboarding@eqt.com
in the form of a .pdf or via fax to 412-553-5732 with attention to EQT
onboarding coordinator.


With your acceptance, you confirm that you are not currently bound by or subject
to any confidentiality or non-competition agreement with a previous employer
that you have not previously disclosed to us and, if in writing, provided a copy
to us.


EQT's onboarding process is administered through an online application called
Taleo Onboard. Once we receive your signed offer letter, you will receive an
e-mail from Taleo Onboard with details to set up your username and password.
Please log-on to Taleo Onboard immediately to complete your profile, employment
application and background check release forms. Until these forms have been
completed, we cannot initiate your mandatory pre-employment assessments. If you
experience any problems using Taleo Onboard, please send an email to
onboarding@eqt.com or contact our onboarding coordinator at 412-553-5984.


This offer expires seven days from the date of this letter. If you have any
additional questions, please feel free to contact me directly.


Sincerely,






Lesley Evancho
Chief Human Resources Officer






I Accept / Reject (circle) the Company’s offer of employment and the terms and
conditions set forth herein:


/s/ David M. Khani
12/24/19
Name
Date







